Case 1:19-cr-00459-CMA-GPG Document 25 Filed 09/02/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00459-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  ZACHARIA GREEN,

         Defendant.


   ORDER ADOPTING AND AFFIRMING DECEMBER 13, 2019 RECOMMENDATION
                OF UNITED STATES MAGISTRATE JUDGE


         This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #11). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Information, which

  charged violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), distribution of fentanyl. The Court

  also notes that Defendant consented to Magistrate Judge Gallagher advising him with

  regard to his Constitutional rights and his rights pursuant to Rule 11 of the Federal

  Rules of Criminal Procedure. Magistrate Judge Gallagher conducted the Rule 11

  hearing on December 13, 2019, at which time he appropriately advised the Defendant

  of his rights and made inquiry as to the Defendant’s understanding of the charges, the

  terms of the plea agreement, the voluntariness of his plea, and of the consequences of

  pleading guilty. Based on that hearing Magistrate Judge Gallagher recommended that
Case 1:19-cr-00459-CMA-GPG Document 25 Filed 09/02/20 USDC Colorado Page 2 of 2




  the District Court Judge accept Defendant's plea of guilty to Count One of the

  Information.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1. The Plea Agreement (Doc. #13) and Statement in Advance of Plea (Doc. #15)
           are accepted and admitted. Doc. #14 is to be docketed under restriction level
           4 – court access only.
        2. The plea as made in open court on December 13, 2019, is accepted and the
           Defendant is adjudged guilty of violation of Count One of the Information,
           which charged violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), distribution of
           fentanyl.

        DATED: September 2, 2020

                                                 BY THE COURT:


                                                 _____________________________
                                                 CHRISTINE M. ARGUELLO
                                                 United States District Judge




                                             2
